internal_revenue_service number release date index number ------------------ --------------------------- ---------------------------------- ----------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-150521-04 date date date date date ---------------- ------------------ ------------------------- corporation corporation ---------------------------------- ---------------------------------- ----------------------- this letter is in response to your request dated date requesting a -------------------- ruling under sec_422 of the internal_revenue_code specifically you request a ruling that options granted under corporation’s share option plan plan satisfy the requirements of sec_422 of the code if such options are granted more than years from the plan’s initial adoption but within years of the date the plan was last amended with shareholder consent to increase the number of shares that may be issued under the plan the facts as submitted are as follows as part of its compensation package on date corporation adopted and its shareholders approved the plan the plan permits the board_of directors of corporation to grant incentive stock_options isos to certain employees on date almost years after date the board adopted contingent on shareholder approval an amendment to increase the maximum number of shares that may be issued under the plan on date the shareholders approved the amendment granted under the plan specifically corporation plans to amend section dollar_figure of the plan to provide that among other things no isos may be granted after years from the date of the adoption of the plan or the date such plan is approved by the stockholders whichever is earlier corporation plans to amend plan to extend the period during which isos may be sec_421 of the code provides that if a share of stock is transferred to an plr-150521-04 individual in a transfer in respect of which the requirements of sec_422 are met i no income results to the individual at the time of the transfer of the share to individual on exercise of the option ii no deduction under sec_162 is allowable at any time to the employer_corporation or its parent or subsidiary corporations with respect to the share transferred and iii no amount other than the price paid under the option is considered as received by such corporations for the share transferred to an individual pursuant to the exercise of an iso if i no disposition of the stock is made by the employee within two years from the date of the grant of the option or within one year from the date the stock is transferred to the individual and ii at all times during the period beginning on the date the option is granted and ending three months before the date of its exercise the optionee was an employee of either the corporation granting the option a parent or subsidiary of such corporation or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming an option in a transaction to which sec_424 applies sec_422 of the code provides that sec_421 applies to the transfer of stock sec_422 defines an iso as an option granted to an individual for any reason connected with his employment by a corporation if granted by the employer_corporation or its parent or subsidiary_corporation to purchase stock of any of such corporations but only if among other requirements such option is granted within years from the date such plan is adopted or the date such plan is approved by the stockholders whichever is earlier sec_1_422-2 of the income_tax regulations provides that to qualify as an iso an option must be granted within years from the date of the adoption of the plan or the date such plan is approved by the stockholders whichever is earlier in addition to this rule sec_1_422-2 of the regulations provides that to grant an iso after the expiration of the 10-year period a new plan must be adopted and approved sec_1_422-2 of the regulations provides that the plan must be approved by the stockholders of the corporation granting the iso within_12_months before or after the date such plan is adopted ordinarily a plan is adopted when it is approved by the granting corporation’s board_of directors and the date of the board’s action is the reference point for determining whether the stockholder approval occurs within the 24-month period however if the board’s action is subject_to a condition such as stockholder approval or the happening of a specific event the plan is adopted on the date the condition is met or the event occurs unless the board’s resolution fixes the date of approval as the date of the board’s action sec_1_422-2 of the regulations provides that the provisions relating the maximum aggregate number of shares to be issued under the plan and the employees or class or classes of employees eligible to receive options under the plan are the only provisions of a stock_option plan that if changed must be re-approved by plr-150521-04 stockholders for purposes of sec_422 any increase in the maximum number of shares that may be issued under the plan other than an increase merely reflecting a change in the number of outstanding shares such as a stock_dividend or stock split or a change in the designation of the employees or class or classes of employees eligible to receive options under the plan is considered the adoption of a new plan requiring stockholder approval within the prescribed 24-month period in this situation the board adopted contingent on shareholder approval an increase in the maximum aggregate number of shares to be issued under the plan this increase was approved by the shareholders on date because an increase in the maximum aggregate number of shares is considered the adoption of a new plan and shareholder approval was obtained the plan is considered adopted as of date isos granted within years from the date of the adoption of the plan or the date such plan is approved by the stockholders whichever is earlier will satisfy the requirements of sec_422 based solely on the information submitted the date amendment approved by corporation’s shareholders results in the deemed re-adoption of the plan as a new plan such that options granted under the plan at any time within years from the date of the adoption of the plan satisfy the 10-year period limitation of sec_422 of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-150521-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
